Citation Nr: 0812820	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In October 2006, the veteran appeared in a 
videoconference hearing at the RO before the undersigned.  
Subsequently, the Board remanded for further development in 
September 2007.  


FINDING OF FACT

Based on puretone audiometry and speech discrimination data 
obtained on examinations in 2005 and 2007, at most, the 
veteran had level I auditory acuity in the right ear and 
level II auditory acuity in the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.2, 4.7, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2007).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear. These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id. See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).  
Exceptional patterns of hearing loss, which are not for 
application in this case, are rated under 38 C.F.R. § 4.86 
(2007). 

In the present case, the record shows that the veteran 
underwent a VA audiometric examination in January 2005.  
Testing revealed puretone thresholds of 40, 40, 60, and 65 
decibels in the veteran's right ear and 40, 55, 70, and 75 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 51 
for the right ear and 60 for the left ear.)  Additionally, he 
had speech discrimination scores of 96 percent in the right 
ear and 94 percent in the left ear. Under 38 C.F.R. §§ 4.85, 
4.86(b), and Table VI, these results correspond to level I 
acuity in the right ear and level II acuity in the left ear; 
which, in turn, warrants no more than a zero percent 
(noncompensable) rating under Table VII.

Following his contentions during his hearing before the 
undersigned in 2006 that his hearing had worsened since his 
2005 examination, the veteran underwent another VA 
audiometric examination in October 2007.  Testing at that 
time revealed puretone thresholds of 35, 35, 55, and 60 
decibels in his right ear, and 40, 50, 65, and 65 decibels in 
his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively. (The average of these thresholds is 46 for the 
right ear and 55 for the left ear.)  Additionally, he had 
speech discrimination scores of 94 percent bilaterally.  
Under 38 C.F.R. §§ 4.85, 4.86(b), and Table VI, these results 
correspond to level I acuity bilaterally; which, in turn, 
warrants no more than a zero percent (noncompensable) rating 
under Table VII.
 
In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) rating for his bilateral 
hearing loss.  The audiometric examinations conducted during 
the appeal period clearly show that his hearing loss is 
noncompensable.  Simply put, there is no basis for the 
assignment of a higher schedular evaluation, to include 
additional "staged ratings" for any portion of the claim's 
pendency.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 
(2007).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

Duty to Assist and Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, a letter sent to the appellant on December 8, 2004, 
prior to the initial AOJ decision in this matter, fully 
addressed a number of the notice elements.  The letter 
informed the appellant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  It also provide examples of 
the types of medical and lay evidence that the claimant may 
submit, including medical records, both VA and private; 
employment records; records from Federal agencies; and lay 
statements.  

A letter sent to the appellant on September 24, 2007, 
notified him that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  While there was a timing problem as to this notice, in 
that the letter was sent after the initial adjudication of 
the claim, the timing problem was cured by the readjudication 
of the claim in the December 2007 supplemental statement of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board acknowledges that the VCAA letters sent to the 
veteran in December 2004 and September 2007 do not satisfy 
all the requirements of Vazquez-Flores, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome.  For the reasons discussed below, the error 
did not affect the essential fairness of the adjudication.  

The purpose of the notice was not frustrated.  The veteran 
had actual knowledge that in order to substantiate his claim 
he must provide medical or lay evidence demonstrating the 
effect the worsening of his disability has on his employment 
and daily life.  He provided a written statement dated August 
8, 2005, wherein he stated, "I have to use hearing aids in 
my dailey [sic] activities."  In his substantive appeal, 
dated February 15, 2006, he stated that "this disability 
affects my ability to earn a living in my chosen 
profession."  During his hearing before the undersigned in 
2006 he elaborated that he worked in sales as the owner of a 
used vehicle dealership and that one customer became 
irritated with him, calling him "deaf".  As a result, the 
veteran testified, he wondered "how many people I have 
either irritated or not got the point across to or didn't ask 
enough questions", thereby losing a sale and negatively 
impacting his livelihood.

The veteran also had actual knowledge of the specific decibel 
and speech discrimination results necessary for entitlement 
to a higher disability for bilateral hearing loss under 
Diagnostic Code 6100 as he had been provided with a statement 
of the case in January 2006 that provided, verbatim, the 
criteria for disability ratings under Diagnostic Code 6100.  
Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded two VA medical examinations in 2005 and 2007 in 
connection with this claim.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


